USCA4 Appeal: 22-6542      Doc: 6         Filed: 09/13/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                  No. 22-6542


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JAVIER GUILLEN ISLAS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:19-cr-00079-RJC-DCK-1)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Javier Guillen Islas, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6542      Doc: 6        Filed: 09/13/2022     Pg: 2 of 2




        PER CURIAM:

              Javier Guillen Islas appeals the district court’s order denying his motion for a

        sentence reduction under 18 U.S.C. § 3582(c)(2). We have reviewed the record and discern

        no reversible error. Accordingly, we affirm the district court’s order. United States v.

        Islas, No. 3:19-cr-00079-RJC-DCK-1 (W.D.N.C. Apr. 19, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2